DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 03/15/2022 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1-3, 6-8,  and 11 have been amended, and 
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-12, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-12 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to sending and receiving data allow tracking and point gathering for activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 6 and 11, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 6 and 11, recites, in part, 
receiving, … …, data relating to an activity to be accomplished by one or more users associated with a group, each of the one or more users further being associated with at least one of the one or more client computers, the activity;  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generating, … …, a call to action based on the data related to the activity; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
generating, … …, a window of a web page, the generating further comprising generating one or more user selectable graphical buttons related to accomplishment of the activity by a user of the one or more users; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
configuring, … …, the window and the web page for receipt and display in a graphical user interface of each of the one or more client computers; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
storing, … …, the call to action in a database, the storing including indexing the call to action to one or more search terms of a search request that is received by the server computer from at least one client computer via a search engine service;  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
accessing, … …, the call to action from the database upon receipt of the search request from the at least one client computer via the search engine service, the search request including at least one of the one or more search terms indexed to the call to action in the database; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
serving, … …, the call to action to the at least one client computer as the window in the web page for display in each graphical user interface.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
These limitations set forth a concept of sending and receiving data allow tracking and point gathering for activities.  This concept falls within the methods of organizing human activity, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figure 13 and its related text and Paragraphs 0055-0059 of the specification (US Patent Application Publication No. 2021/0264468 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0057 specifically details a generic computer where it mentions “[T]hese various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.” (Emphasis added)  The claims recite the additional element of receiving information from a generic client executing on a generic device and transmitting information to and from a user via a generically recited device. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-5, 7-10, and 12 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-12 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod (US Patent Application Publication No. 2011/0276396 A1 – Hereinafter Rathod).  
Claim 1:
Malhotra teaches;
A method comprising: (See at least the abstract and paragraph 0023.)
receiving, by a server computer from one or more client computers over a network, data relating to an activity to be accomplished by one or more users associated with a group, each of the one or more users further being associated with at least one of the one or more client computers, the activity; (See at least paragraphs 0019, 0024, and 0027.)
generating, by the server computer, a call to action based on the data related to the activity; (See at least paragraph 0024.)
generating, by the server computer, a window of a web page, the generating further comprising generating one or more user selectable graphical buttons related to accomplishment of the activity by a user of the one or more users; (See at least paragraph 0386 where the system automatically marks the task complete or a user can manually mark a task complete.)
configuring, by the server computer, the window and the web page for receipt and display in a graphical user interface of each of the one or more client computers; (See at least paragraphs 0069, 0108, 0114, and 0163.) 
storing, by the server computer, the call to action in a database, the storing including indexing the call to action to one or more search terms of a search request that is received by the server computer from at least one client computer via a search engine service; (See at least paragraphs 0022-0027.)
accessing, by the server computer, the call to action from the database upon receipt of the search request from the at least one client computer via the search engine service, the search request including at least one of the one or more search terms indexed to the call to action in the database; and (See at least paragraphs 0022-0027.)
serving, by the server computer, the call to action to the at least one client computer as the window in the web page for display in each graphical user interface. (See at least paragraphs 0069, 0108, 0114, and 0163.) 
Rathod teaches all the limitations of above, but does not appear to explicitly specify “one or more user-selectable graphical buttons related to accomplishment of the activity “ or a “window and the web page for receipt and display in a graphical user interface”.
However, Rathod teaches user manually marking tasks complete so there is some input mechanism to mark the task complete and Rathod teaches using the internet so there is some display that is configured to see the items.  It is old and well known for any devices integrating with a web based system to have graphical input buttons for input and configuring windows to display information, therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Rathod by the old and well known use graphical input buttons and configuring displays to display information.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Independent Claim 6:
Rathod teaches a system in at least the abstract.  The rest of Claim 6 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Independent Claim 11:
Rathod teaches “a computer program may be stored in a tangible computer readable storage medium or any type of media suitable for storing electronic instructions” in at least paragraph 0465.  The rest of Claim 11 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claims 2, 7, and 12:
Rathod teaches all the limitations of claims 1, 6, and 11 above, further Rathod teaches marking the activity complete in at least paragraph 0386 where the system automatically marks the task complete or a user can manually mark a task complete.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod and further in view of Morgia et al. (US Patent Application Publication No. 2015/0310687 A1 – Hereinafter Morgia).  
Claims 3, 4, 8, and 9:
Rathod teaches all the limitations of claims 2 and 7 above, further Malhotra teaches rewards as discussed above and Palahniuk teaches a graphical user interface in at least Figure 7.  Rathod teaches completing the task which one could argue is a metric but does not appear to explicitly specify performance metrics and a leaderboard.
Morgia teaches a leaderboard and performance metrics in at least Figures 3-18 and their related text.    
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Rathod by using a leaderboard and performance metrics as taught by Morgia in order to allow users to know the results of their efforts and how they compare to their colleagues.        
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 5 and 10:
Rathod teaches all the limitations of 1 and 6 above, but does not appear to specify a specific point value for an action.  
Morgia teaches giving points for an action in at least paragraph 30.    
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of rewards taught by Rathod by using a point system as taught by Morgia in order to allow people to know exactly their totals.        
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Response to Arguments

Applicant argues the 101 rejection is improper because “the generation of a graphical window of a website for display in a graphical user interface is essentially something more, and a practical application of, any such abstract idea.” 
The examiner respectfully disagrees.  To paraphrase with this invention, Applicant is arguing by generating a particular webpage for display/communication the invention is significantly more.  Nowhere in the PEG or the MPEP is this justification for integration into a practical application and the rejection stands.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681